Case 1:19-cv-01094-JDB-jay Document 80 Filed 06/05/20 Page 1 of 2                    PageID 348




                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE WESTERN DISTRICT OF TENNESSEE
                                 EASTERN DIVISION

STATE FARM MUTUAL AUTOMOBILE
INSURANCE COMPANY,

       Plaintiff,

v.                                                          No. 1:19-cv-01094-JDB-jay

ROGER A. HOPSON, et al.,

      Defendants.
______________________________________________________________________________
       ORDER ADOPTING REPORT AND RECOMMENDATION AS AMENDED
                                     AND
           DENYING PLAINTIFF’S MOTION FOR DEFAULT JUDGMENT
______________________________________________________________________________

       This declaratory judgment action was brought by the Plaintiff, State Farm Mutual

Automobile Insurance Company (“State Farm”), against the Defendants, Roger A. Hopson;

Cynthia Hopson; Angela Hopson; Noah W. Thomas, EAN Holdings, LLC d/b/a Enterprise Rent-

A-Car; and Tennessee Farmers Mutual Insurance Company, on May 15, 2019. (Docket Entry

(“D.E.”) 1.) After obtaining entry of default as to Defendants Roger, Cynthia, and Angela Hopson

(D.E. 47), Plaintiff, on November 15, 2019, moved for default judgment under Rule 55(b) of the

Federal Rules of Civil Procedure (D.E. 49). Pursuant to an order of reference (D.E. 51), United

States Magistrate Judge Jon A. York, on January 17, 2020, issued a report and recommendation,

recommending that the motion be denied (D.E. 58). On January 28, 2020, State Farm filed a timely

objection to the report and recommendation, requesting that this Court withhold action on the

report until after the deposition of Angela Hopson, set for February 27, 2020, at which additional

evidence relative to the pending motion was to be obtained. (D.E. 60.) Pursuant to a second order

of reference for the purpose of reviewing and considering this additional evidence (D.E. 61), Judge


                                                1
Case 1:19-cv-01094-JDB-jay Document 80 Filed 06/05/20 Page 2 of 2                  PageID 349




York issued an amended report and recommendation on May 8, 2020, again recommending that

the motion for default judgment be denied (D.E. 77).

       As no objections to the magistrate judge’s amended report and recommendation have been

filed and the time for such objections has expired, and upon review of the record, the report and

recommendation as amended is hereby ADOPTED. The motion for default judgment is DENIED.

       IT IS SO ORDERED this 5th day of June 2020.
                                            s/ J. DANIEL BREEN
                                            UNITED STATES DISTRICT JUDGE




                                               2
